Citation Nr: 0737207	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to November 
1974.  The veteran died in August 1999.  The appellant claims 
to be the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 administrative decision 
in which the RO determined that the appellant had failed to 
establish that she was the common-law wife of the veteran.  
The appellant filed a notice of disagreement (NOD) in April 
2000; the RO issued a statement of the case (SOC) in January 
2002.  A substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) was received later the same 
month, and the RO issued a supplemental SOC (SSOC) in 
December 2004.

In November 2005, the Board remanded the matter on appeal to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for further development and notice.  After 
accomplishing the requested actions, the RO/AMC continued the 
denial of the claim (as reflected in a June 2007 SSOC), and 
returned the matter to the Board.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant if further action, on her part, is required.




REMAND

Initially, the Board points out that, in June 2006, a 
representative with the Georgia State Department of Veterans 
Services filed additional evidence on the claimant's behalf 
in support of her claim that she was the veteran's common law 
wife.  Along with this evidence, a VA Form 21-4138, Statement 
in Support of Claim identified the state organization as the 
veteran's representative, and requested either a Board video 
conference hearing or Board hearing at the RO (Travel Board 
hearing).

A specific claim may be prosecuted at any one time by only 
one recognized organization or attorney designated by a 
claimant.  38 C.F.R. § 20.601 (2007).  To designate a 
recognized organization as his or her representative, a 
claimant must execute a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative.  
A properly filed designation made prior to appeal will 
continue to be honored, unless it has been revoked by the 
appellant or unless the representative has properly 
withdrawn.  38 C.F.R. § 20.602 (2007).

In this case, the claims file reflects a VA Form 21-22, dated 
September 21, 1999, by which the appellant appoints The 
American Legion to be her representative.  There is nothing 
in the claims file reflecting that the appointment has been 
revoked or that The American Legion has properly withdrawn as 
the appellant's representative.  In fact, the American Legion 
filed an informal hearing presentation on behalf of the 
appellant in September 2007, after issuance of the June 2007 
SSOC.  As there is no writing revoking the authority of The 
American Legion to act as the appellant's sole representative 
before VA, and no writing appointing the Georgia State 
Department of Veterans Services to represent the appellant, 
the Board cannot recognize any agency other than The American 
Legion as the appellant's representative at this point.  See 
38 C.F.R. § 20.607 (2007) (revocation of a representative's 
authority to act must be in writing). 

Hence, a remand for the RO to clarify with the appellant her 
intentions as to representation is warranted, and to 
associate appropriate documentation with the claims file.  On 
remand, the RO should also clarify whether the appellant now 
desires a hearing, and, if so, what type.  Thereafter, the RO 
should, as appropriate, schedule the appellant for the 
requested hearing.

Accordingly,  this matter is hereby REMANDED to the RO for 
the following actions:

1.  The RO should clarify, in writing, 
the appellant's intentions regarding her 
representation in this appeal.  
Appropriate documentation concerning such 
representation should be associated with 
the claims file.

2.  The RO should clarify, in writing, 
whether the appellant desires a Board 
hearing at the RO, and, if so, what type 
(in person or via videoconference).  The 
appellant's intentions in this regard 
should clearly be documented in the 
claims file.

3.  The RO should, as appropriate, 
schedule the requested hearing, notifying 
the appellant and her representative of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007), and of the consequences for 
failing to report to any such hearing.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



